Title: To James Madison from Alexander J. Dallas, 12 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr Sir.
                        12 April 1815.
                    
                    To save time, I inclose the rough sketch of a second letter to the General Officers, giving a view of the effect of the Act of Congress on the preexisting military code. You will perceive that it corresponds with the view which Mr. Monroe had taken of the subject.
                    It seems indispensable that the Adjutant General’s Office should be retained, to connect the War Department, by a proper link, with the Army. The Quarter-master’s Department is possessed of considerable public funds, and ought not to be entirely abolished, until the Accounts are stated and settled. The provision for the Medical department will be inadequate to the number of military stations; and, perhaps, it will be most advisable to retain a competent number of Garrison Surgeons & Surgeons mates. Under these impressions, I suggest that although the Act should be executed, as far as it is practicable, on the 1t. of May; yet that where circumstances do not permit the discharge of certain officers, the 5t. section may fairly authorise your retaining them for the present.
                    I wish the letter, which I forwarded to you yesterday, may be so altered, as to render the decision upon the selection of Officers more distinctly your own. Every day brings additional proof of the growing jealousy and illiberality of the Officers (even those of the highest rank and merit) towards each other. To prevent the charge of adopting the favoritism, which will probably be imputed to the Board, it should be more distinctly stated, that it is established as a mere vehicle for information.
                    We have no additional information from Generals Jackson, Brown, Gaines, and Macomb. General Bissel is here, and says he will accept a

Regiment, but not under General Ripley, even should that officer be breveted Major General. I inclose a memorandum, which Genl. Scott left with me, containing a list of Colonels, numbered, as he thinks, according to merit. It seems, that there are precedents for restoring Brigadiers to the command of Regiments; and I think the course may be advantageously pursued. But in providing for the Brigadier Generals, Genl. Cushing ought not to be overlooked; and Generals Boyd and McArthur merit some consideration. Col. Drayton’s rank is not in the line; and, although he is every way deserving of attention, it would, perhaps, be deemed too strong a measure to advance him upon the title of an office, which is abolished. Among the many unpleasant conversations with the Officers, I distinguish General Wilkinson’s, as the most painful and disagreable. His own case is described in the most deplorable terms; and his animosity against every Officer in popular favor, is acrimonious in the extreme. He formally denounced Col. King, who is first in General Scott’s list; and said that you would find the Colonel guilty of perjury, in the course of the evidence upon his trial. He spoke in the same tone of General Swartwout. If, therefore, the appointment of Brigadiers to Regiments should be deemed proper by you, I think it would be best that you should yourself designate them.
                    As there will be no Officer here to represent the Southern Army, in making selections, suppose you authorise me to request Col. Haine (of whom Genl. Jackson writes in the strongest praise, and everybody speaks well) to act as secretary to the Board?
                    I have just received a note from Mr. Monroe, on the unpleasant controversy at New-Orleans. We cannot meet in time to come to any result for to-day’s mail; but, I presume, we shall be able to express an opinion by tomorrow’s.
                    Be so good as to return the papers with your instructions, as soon as you conveniently can. I am, Dr Sir, with the highest respect and esteem, faithfully Yr. obed Sert
                    
                        A. J. Dallas
                    
                